DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13-18 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 contains the limitation “wherein the at least two spacers are substantially perpendicular to a main surface of the substrate with a tolerance of +/- 45 degrees” which is unclear. First, the term “main surface” has not been defined and it is unclear 

	Claims 2-8, 10-11, 13-18 and 28-30 are additionally rejected as being dependent on a rejected base claim and including all the limitations thereof. 

Claim 31 contains the limitation “wherein the at least two spacers are substantially perpendicular to a main surface of the substrate with a tolerance of +/- 45 degrees” which is unclear. First, the term “main surface” has not been defined and it is unclear what is required for a surface to be a “main surface”. It is suggested that “main surface” be changed to just a “surface” or a “first surface”. For the purpose of this Office Action, any surface of the substrate will be interpreted as reading on a “main surface”. Second, the limitation “wherein the main surface of the substrate is a middle surface which is averaged over the generally not perfectly smooth surface of the substrate” is unclear.  The structural requirements of this limitation are unclear. For the purpose of this Office Action, this limitation will not be further treated on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 13 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seker et al. (US 2007/0261730).

Regarding claim 1, Seker discloses an integrated thermoelectric structure in Figure 3, comprising: 
a substrate (62) ([28]); and
a layer (66) ([28]); and 
at least two free-standing spacers (74, 76) ([28] and Figure 3), 
wherein the at least two spacers (74, 76) comprise conductor structures (thermoelectric materials), wherein a conductor structure which is in a lateral area (conductor structure is in a lateral area of spacers as well as in other areas of spacers) of a first spacer (74) of the at least two spacers comprise a material comprising a first Seebeck coefficient (p-type leg 74 necessarily has a first Seebeck coefficient, [29]); and 
wherein a conductor structure (thermoelectric material) which is in a lateral area of a second spacer (76) of the at least two spacers comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient (n-type leg 76 necessarily has a second Seebeck coefficient, [29]) (the Seebeck coefficient of the p-type and n-type legs are necessarily different); and 

wherein the conductor structure of the first spacer (74) is coupled electrically to the conductor structure of the second spacer (76) ([27]-[31]); 
wherein the at least two spacers (74, 76) are configured to keep the layer (66) at a distance to the substrate (62) alone without relying on other support structures (Figure 3, no additional support structures are present); and 
wherein the at least two spacers (74 and 76) comprise the lateral areas and are completely or partly hollow on the inside (See porous thermoelectric materials, Figures 3-4, [39], [52]-[53] and claim 5, the spacers have open pores which reads on partly hollow on the inside).  

Regarding claim 2, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses that at least one spacer of the at least two spacers (74, 76) comprises a base area, a lateral area and, in a region facing away from the substrate, a top area bordering on the lateral area, surrounding a central region of the at least one spacer of the at least two spacers, parallel to the main surface of the substrate with a tolerance of +/- 10 degrees (Figure 3, the terms “base area”, “lateral area”, “central region” and “top area” are broad and can be defined to satisfy the claim limitations). 




Regarding claim 4, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses the top area of the at least one spacer of the at least two spacers abuts on the layer (66) in an overlapping manner so as to support and/or contact electrically the layer (66) (Figure 3, it is noted that the limitation “abuts” does not require direct contact).
	
	Regarding claim 5, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses that the at least two spacers (74 and 76) are on electrical contacts (electrodes 64, 68) (Figure 3 and [28]).

Regarding the limitation recited in claim 5 which is directed to method of making said spacers (e.g. “grown””) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 6, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses that the conductor structures of the first spacer and the second spacer (74, 76) are electrically connected in series ([3], [25], [27] and claim 10).


Regarding claim 7, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses that the integrated thermoelectric structure comprises at least four spacers (74, 76, see four in Figure 3); and wherein the conductor structures of the at least four spacers are connected in series ([3], [25], [27] and claim 10); and wherein two successive conductor structures in the series connection each comprise materials comprising different Seebeck coefficients (See p-n junctions in Figures 2-3, [4], [27], [29]).

Regarding claim 8, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses that the conductor structures of the at least two spacers (74, 76) are contacted electrically on a side of the at least two spacers facing the substrate (62) and/or on a side of the at least two spacers facing the layer (66) (See electrical interconnects 64 and 68, Figure 3 and [28]).


Regarding claim 11, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses the conductor structure of the first spacer and the conductor structure of the second spacer comprise materials the Seebeck coefficients of which differ by at least 30 µV/K (As discussed in [29], the materials for the spacers include bismuth telluride, which is the same material used in the instant specification, Page 34 lines 15-17, and it will therefore display the same properties. See MPEP 2112.). 


Regarding claim 13, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses that the thermoelectric structure comprises a heat-conducting element (heat source or sink) which is coupled thermally to the layer (66) in order to conduct heat away from the layer or to conduct heat to the layer (See heat source or sink, [26], [43], [46] and claim 18).

Regarding claim 29, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses a thermoelectric generator for transforming heat to electrical energy ([26]-[27] and [43]), comprising: an integrated thermoelectric structure as set forth above; and a circuit configured to tap an electrical voltage resulting between 

Regarding claim 30, Seker discloses all of the claim limitations as set forth above. Seker additionally discloses a thermoelectric Peltier element for transporting heat ([26]-[27], [43], [46]), comprising: an integrated thermoelectric structure as set forth above; a circuit configured to impress an electrical current across the conductor structure of the first spacer and across the conductor structure of the second spacer in order to transport heat ([26]-[27], [43], [46] and Figure 8).


Regarding claim 31, Seker discloses an integrated thermoelectric structure in Figure 3, comprising: 
a substrate (62) ([28]); and
a layer (66) ([28]); and 
at least two free-standing spacers (74, 76) ([28] and Figure 3), 
wherein the at least two spacers (74, 76) comprise conductor structures (thermoelectric materials), wherein a conductor structure which is in a lateral area (conductor structure is in a lateral area of spacers as well as in other areas of spacers) of a first spacer (74) of the at least two spacers comprise a material comprising a first Seebeck coefficient (p-type leg 74 necessarily has a first Seebeck coefficient, [29]); and 
wherein a conductor structure (thermoelectric material) which is in a lateral area of a second spacer (76) of the at least two spacers comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient (n-type leg 
wherein axes of the at least two spacers (74, 76) are substantially perpendicular to a main surface of the substrate (62) with a tolerance of +/- 45 degrees (A vertical axis of the spacers is perpendicular to the top or bottom surface of the substrate as shown in Figure 3); and 
wherein the conductor structure of the first spacer (74) is coupled electrically to the conductor structure of the second spacer (76) ([27]-[31]); 
wherein the at least two spacers (74, 76) are configured to keep the layer (66) at a distance to the substrate (62) alone without relying on other support structures (Figure 3, no additional support structures are present); and 
wherein the at least two spacers (74 and 76) comprise the lateral areas and wherein an interior of the at least two spacers is filled by a material the thermal conductivity of which is smaller than a thermal conductivity of a respective material of the lateral area of the at least two spacers (As discussed in [53], the void space in the interior of the spacers can be filled with an insulating material). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 10-11, 13-15, 17-18, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/060667) in view of Seker et al. (US 2007/0261730).


a substrate (backing structure 10, [55]); and
	a layer (radiation absorbing layer 1a, [54]); and
	at least two free standing spacers (7, 8), wherein the at least two spacers comprise conductor structures, wherein a conductor structure which is in a lateral area of a first spacer (7) of the at least two spacers comprises a material comprising a first Seebeck coefficient (p-type leg 7 necessarily has a first Seebeck coefficient) ([68]-[70]); and
	wherein a conductor structure which is in a lateral area of a second spacer (8) comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient (n-type leg 8 necessarily has a second Seebeck coefficient, [68]-[70]) (the Seebeck coefficient of the p-type and n-type legs are necessarily different); and
	wherein axes of the at least two spacers (7, 8) are substantially perpendicular to a surface of the substrate (10) with a tolerance of +/- 45 degrees (The lateral surfaces of the spacers p and n-type legs are perpendicular to a top surface of the substrate 10, see Figure 1); 
	and wherein the conductor structure of the first spacer (7) is coupled electrically to the conductor structure of the second spacer (8) ([56] and [68]-[70]); and
	wherein the at least two spacers (7,8) are configured to keep the layer (1a) at a distance to the substrate (10) alone without relying on other support structures (Figure 1, no additional support structures are present);


	Chen ‘667 does not disclose that the at least two spacers are completely or partly hollow on the inside.

Seker discloses an integrated thermoelectric structure in Figure 3, comprising: 
a substrate (62) ([28]); and
a layer (66) ([28]); and 
at least two free-standing spacers (74, 76) ([28] and Figure 3), 
wherein the at least two spacers (74, 76) comprise conductor structures (thermoelectric materials), wherein a conductor structure which is in a lateral area (conductor structure is in a lateral area of spacers as well as in other areas of spacers) of a first spacer (74) of the at least two spacers comprise a material comprising a first Seebeck coefficient (p-type leg 74 necessarily has a first Seebeck coefficient, [29]); and 
wherein a conductor structure (thermoelectric material) which is in a lateral area of a second spacer (76) of the at least two spacers comprises a material comprising a second Seebeck coefficient which differs from the first Seebeck coefficient (n-type leg 76 necessarily has a second Seebeck coefficient, [29]) (the Seebeck coefficient of the p-type and n-type legs are necessarily different); and 
wherein axes of the at least two spacers (74, 76) are substantially perpendicular to a main surface of the substrate (62) with a tolerance of +/- 45 degrees (A vertical axis of the spacers is perpendicular to the top or bottom surface of the substrate as shown in Figure 3); and 

wherein the at least two spacers (74, 76) are configured to keep the layer (66) at a distance to the substrate (62) alone without relying on other support structures (Figure 3, no additional support structures are present); and 
wherein the at least two spacers (74 and 76) comprise the lateral areas and are completely or partly hollow on the inside (See porous thermoelectric materials, Figures 3-4, [39], [52]-[53] and claim 5, the spacers have open pores which reads on partly hollow on the inside).  

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the thermoelectric material of Seker for the spacers of Chen ‘667 such that the at least two spacers are partly hollow on the inside, as taught by Seker, because the thermoelectric material of Seker has enhanced efficiency and improved figure of merit and can be made in an economical manner (Seker, [5] and [32]).

Regarding claim 2, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses each spacer comprises a base area, a lateral area and, in a region facing away from the substrate, a top area bordering on the lateral area, surrounding a central region of the spacer, parallel to the main surface of the substrate with a tolerance of +/- 10 degrees (The spacer is three dimensional and extends in many directions. The base area can be a region closest to the substrate 10, 

Regarding claim 3, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the first spacer (p-type leg 7) and the second spacer (n-type leg 8) are arranged next to each other (Figure 1 and [70]).

Regarding claim 4, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the top area of at least one spacer of the at least two spacers (7,8) abuts on the layer (1a) in an overlapping manner so as to support and/or contact electrically the layer (The top area of the n and p-type legs overlap and support the layer 1a. It is noted that “abuts” does not require direct contact between the spacers and the layer).

Regarding claim 5, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the at least two spacers (7, 8) are on electrical contacts (electrically conductive leads 4, 11) ([56] and Figure 1).
Regarding the limitation recited in claim 5 which is directed to method of making said spacers (e.g. “grown”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the spacers as recited in claims 5 are the same as the spacers disclosed by Chen ‘667, as set forth above, the claim is unpatentable even though the spacers of Chen ‘667 may have been made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 6, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the conductor structures of the first spacer and the second spacer (7, 8) are electrically connected in series (As shown in Figure 1 and [56], the first and second spacers 7 and 8 are electrically connected in series by electrically conductive lead 4).
	
Regarding claim 7, modified Chen ‘667 discloses all of the claim limitations as set forth above. As discussed in [68] of Chen ‘667, Chen et al. (US 2006/0102224) is incorporated by reference. Chen et al. (US 2006/0102224) discloses at least four spacers (Figure 12 and [71]); wherein the conductor structures of the at least four spacers are connected in series ([71]); and wherein two successive conductor 

Regarding claim 8, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the conductor structures of the at least two spacers (7, 8) are contacted electrically on a side of the at least two spacers facing the layer (As shown in Figure 1 and [56], the first and second spacers 7 and 8 are electrically connected by electrically conductive lead 4 on the side of the layer).

Regarding claim 10, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the conductor structure of the first spacer and the conductor structure of the second spacer form a thermoelectric couple by the difference in the specific Seebeck coefficients (n and p-type legs are coupled together to form a pn junction as discussed in [68]).

Regarding claim 11, modified Chen ‘667 discloses all of the claim limitations as set forth above. Modified Chen ‘667 additionally discloses that the conductor structure of the first spacer and the conductor structure of the second spacer comprise materials the Seebeck coefficients of which differ by at least 30 µV/K (As discussed in [34] of Sander the materials for the spacers include bismuth telluride, which is the same material used in the instant specification, Page 34 lines 15-17, and it will therefore display the same properties. See MPEP 2112.). 


Regarding claim 14, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that the layer (radiation absorbing layer 1a) comprises a radiation absorption coefficient of at least 0.5 (As discussed in [59], the radiation absorbing layer 1a can have an absorptivity of greater than 99%).

Regarding claim 15, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that a further layer is applied on the layer (The layer could be interpreted as the substrate layer 2 with the further layer interpreted as the radiation absorbing layer 1a); and wherein the further layer (radiation absorbing layer 1a) comprises a radiation absorption coefficient of at least 0.5 (As discussed in [59], the radiation absorbing layer 1a can have an absorptivity of greater than 99%). 

Regarding claim 17, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses that a reflector (3b) is arranged in a region between the layer (1a) and the substrate (10) ([62] and Figure 1).



	Regarding claim 29, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses a thermoelectric generator for transforming heat to electrical energy ([6]-[7]), comprising: an integrated thermoelectric structure as set forth above (Figure 1); a circuit configured to tap an electrical voltage resulting between substrate-side and/or layer-side terminals of the first spacer and the second spacer in order to make available electrical energy ([97] and [56], electrodes 9 are output terminals that couple the generator to a load).

	Regarding claim 30, modified Chen ‘667 discloses all of the claim limitations as set forth above. Chen ‘667 additionally discloses a thermoelectric Peltier element for transporting heat, comprising: an integrated thermoelectric structure as set forth above (Figure 1); a circuit configured to impress an electrical current across the conductor structure of the first spacer and across the conductor structure of the second spacer in order to transport heat ([97] and [56], electrodes 9 are output terminals that couple the generator to a load. The structure of the thermoelectric device is the same as a Peltier element and a current could be applied to the device through the circuit. The application of current or the extraction of current is simply an intended use of the device and does not distinguish from the structure.  A recitation directed to .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seker et al. (US 2007/0261730), as applied to claim 1 above, in further view of Grinberg et al. (US 6,441,368).

Regarding claim 16, Seker discloses all of the claim limitations as set forth above. Seker does not disclose that a THz antenna is provided on the layer.
Grinberg discloses a THz antenna (12) provided on a surface of a thermoelectric device (10) (Figure 1, column 1 lines 15-29, column 3 lines 24-59 and column 4 lines 12-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a THz antenna on the layer of Seker, as taught by Grinberg, because such a combination would improve the versatility of the device and allow for applications in aerospace, military and commercial areas (Grinberg, column 1 lines 15-30) and the combination would amount to nothing more than combining prior art elements according to known methods to yield predictable results.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Seker et al. (US 2007/0261730), as applied to claim 1 above, in view of Hu et al. (US 2011/0315882).

Regarding claim 28, Seker discloses all of the claim limitations as set forth above. Seker does not disclose a detector for detecting electromagnetic radiation, comprising: an integrated thermoelectric structure in accordance as set forth above; and an evaluating circuit configured to evaluate an electrical voltage resulting between substrate-side and/or layer-side terminals of the first spacer and the second spacer in order to acquire information on layer heating caused by the incident electromagnetic radiation.
Hu discloses a detector for detecting electromagnetic radiation in Figure 1-3 and abstract, comprising: an integrated thermoelectric structure ([39] and [41]); and an evaluating circuit configured to evaluate an electrical voltage resulting between substrate-side and/or layer-side terminals of the thermoelectric device in order to acquire information on layer heating caused by the incident electromagnetic radiation ([38], [39] and [41]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an evaluating circuit configured to evaluate an electrical voltage resulting between substrate-side and/or layer-side terminals of the first spacer and the second spacer to the device of Seker such that the device functions as an electromagnetic radiation detector, as taught by Hu, because such a combination would result in an efficient detector with high sensitivity (Hu, [41]) and the combination would .


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0260667) in view of Seker et al. (US 2007/0261730), as applied to claim 1 above, in further view of Hu et al. (US 2011/0315882).

Regarding claim 28, modified Chen ‘667 disclose all of the claim limitations as set forth above. Chen ‘667 does not disclose a detector for detecting electromagnetic radiation, comprising: an integrated thermoelectric structure in accordance as set forth above; and an evaluating circuit configured to evaluate an electrical voltage resulting between substrate-side and/or layer-side terminals of the first spacer and the second spacer in order to acquire information on layer heating caused by the incident electromagnetic radiation.
Hu discloses a detector for detecting electromagnetic radiation in Figure 1-3 and abstract, comprising: an integrated thermoelectric structure ([39] and [41]); and an evaluating circuit configured to evaluate an electrical voltage resulting between substrate-side and/or layer-side terminals of the thermoelectric device in order to acquire information on layer heating caused by the incident electromagnetic radiation ([38], [39] and [41]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an evaluating circuit configured to evaluate an electrical 

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-11, 13-18 and 28-31 have been considered but are moot as a result of the new grounds of rejection and the addition of the Seker reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726